      Case 4:18-cr-00083-WTM-CLR Document 41 Filed 07/02/20 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                 CASE NO. 4:18-cr-00083


SHAHEE GORDON,

      Defendant




                                     ORDER


      Before   the    Court     is   Defendant     Shahee    Gordon's     Motion     for

Credit for Time Served (Doc. 39), which the Government opposes

(Doc. 40). In his motion. Defendant seeks credit for time served

to be applied toward his federal sentence.                  (Doc. 39 at 1.)

      Defendant was sentenced by this Court on August 28, 2018,

following    his    plea   of    guilty to       possession       of firearm        by   a

prohibited person. (Doc. 31.) A custodial sentence of 63 months

was   imposed,      with   Defendant's        Judgment      and   Commitment        Order

specifying that such sentence should be served concurrently with

any   sentence      imposed     by   the     State   for    the      related    firearm

charge, but consecutively to any sentence imposed on unrelated

pending     state    charges.        (Doc.    34     at    2.)    The    Court       also

recommended    to    the   Bureau       of   Prisons      (^'BOP")    that     it   award

credit toward Defendant's federal sentence for all time spent in

custody since March 28, 2017, the date he was arrested for the

related    state    charge.     (Id.)      Defendant      complains     that the      BOP

began the calculation of his federal sentence from June 15,
      Case 4:18-cr-00083-WTM-CLR Document 41 Filed 07/02/20 Page 2 of 3



2017, and not from the Court-recommended date of March 28, 2017.

{Doc. 39 at 1.)

      The Court must deny Defendant's motion. The BOP, not the

Court, possesses the authority to determine the manner in which

credit for prior custody is applied toward a federal sentence.

Rodriguez     v.    Lamer,   60    F.Sd      745,    747    (11th    Cir.    1995)      (^^The

Attorney General—acting through the BOP—initially possesses the

exclusive authority under the law                    of this Circuit to compute

sentence      credit    awards    after      sentencing.");          United       States     v.

Roberson, 746 F. App'x 883, 885 (11th Cir. 2018) (^^The Supreme

Court has held that the responsibility for determining sentence-

credit awards lies with the Attorney General, through the BOP,

as    opposed      to   district       courts.").          If   Defendant        has    fully

exhausted     his   administrative          remedies       with    the    BOP,    Defendant

may mount a judicial challenge to the BOP's decision by filing a

civil action under 28 U.S.C. § 2241 in the district and division

of his confinement. Fernandez v. United States, 941 F.2d 1488,

1495 (11th Cir. 1991); United States v. Gaynor, No. CR 406-014,

2016 WL 4030076, at *1 (S.D. Ga. July 26, 2016); see also United

States   V.     Nyhuis, 211       F.   3d    1340,      1345 (11th Cir. 2000)               (^^A

claim for       credit for    time      served is          brought       under    28   U.S.C.

§ 2241 after the exhaustion of administrative remedies.") As the

Government      notes.    Defendant         has   not    demonstrated       that       he   has

sought administrative relief from this perceived ""^error" through
the BOP, as is required, before a district court could review

the    matter.      Additionally,         according        to     the     BOP's    website.
    Case 4:18-cr-00083-WTM-CLR Document 41 Filed 07/02/20 Page 3 of 3




Defendant   is    incarcerated     at    the    Federal     Correctional

Institution in Beaver, West Virginia. Consequently, even should

Defendant pursue a petition pursuant to 28 U.S.C. § 2241, such

relief would be outside the jurisdiction of this Court. Based on

the foregoing,   Defendant's Motion for Credit for Time            Served

(Doc. 39) is DENIED.

    SO ORDERED this ^^ day of July 2020.




                           WILLIAM T. MOORE, JR^
                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF GEORGIA
